This case involves the ownership of the land Faiileteine in Nuuuli. The claimant of the land is Tafetee and the *538objector is Maluia. Tafetee claims the land Faiileteine was originally a part of the land Falemalama owned by Levu and the land Faiileteine was given by Levu to Tafetee Iona who was the adopted son of Osooso. He also said that Tafetee held the name Tafetee with the full pule of the land Faiileteine. Tafetee Iona is the father of this claimant Tafetee Mulu.
Tafetee further states that the pule of the land Faiileteine was confirmed in Tafetee by Levus Pauga, Taliese and Fuatau.
The objector Maluia agrees to the lines of the survey as made by Tafetee but he says Tafetee does not own the land, it is owned by Maluia. Maluia says that Faiileteine was originally owned by Tafetee Fuataulo’u. This Tafetee had a daughter Vaitalo and she married Maluia Luatua of Paepaeuli. Vaitalo and Maluia had three sons — Tuileta, Kupalu and Iosua. Tafetee Fuataulo’u before his death gave the pule of this land Faiileteine to his daughter Vaitalo and her husband Maluia and these three children.
The son Tuileta held the name Tafetee but he resigned that name and took the name Maluia. After that Kupalu took the name Tafetee. After Kupalu died the son Iosua took the name. This son Tuileta married and had four sons and one of them was Maluia Finauvale. Tafetee Iosua married a girl by the name of Logo.
Maluia says that there was a homeless old man by the name of Faleese and Iosua felt sorry for him and took him into his family and Faleese was not grateful for this kindness and he abandoned the family several times in Upolu and Olosega. Finally he came back under the protection of Iosua and later married and had a son by the name of Iona.
Iona was given the name Tafetee by Iosua and this name was confirmed to him by Maluia Finauvale. This Tafetee Iona was given this name and allowed to live on the land by *539Maluia, but Maluia says that he was not given any of the pule of the land. They just named him Tafetee but did not give him any pule of the land. Therefor Maluia’s contention is that although Iona, who was the father of Mulu, lived on this land and Mulu lived on this land, yet neither of them were real members of the family of Tafetee and they were never given the pule of the land Faiileteine by Maluia and his family.
At first sight it would seem that the testimony of the witnesses for the claimant and the objector is hopelessly at variance. But a closer examination discloses that there is a contact in the Tafetee called by the claimant Osooso and by the objector Iosua. It will be noticed that it is agreed that this person married in each case a woman by the name of Logo.
The claimant says that there was no son of this marriage and that Tafetee Osooso adopted as a son the son of the man named Maae, who was named Iona and that this Iona was given the name Tafetee by Levu and also the pule of the land Faiileteine. While the objector at this point brings in a deserted man by the name of Faleese and has him befriended by Iosua (Osooso), then married in Olosega producing a son Iona who was adopted by Maluia Finauvale and given the name Tafetee and the use of the land Faiileteine without the pule of either the name or the land.
A decision of the court must be based upon evidence and where the weight of evidence hangs in the balance the court must determine which story sounds the most reasonable. On this basis is it more reasonable to suppose that the Tafetee received the land Faiileteine from Levu who undoubtedly owns the adjoining property Falemalama, or that a Tafetee Fuataulo’u who according to Maluia’s testimony originally owned the land Faiileteine before his *540death gave the pule not only of the land but of the name to the man who married his daughter and to his sons.
Is this according to Samoan customs? Is it likely that a Samoan chief would renounce the pule of his matai name and his family lands to his daughter’s husband and their children forever?
This Court cannot think so. It is much more reasonable to suppose that the land Faiileteine came from Levu as a part of the land Falemalama.
It is also much more reasonable to suppose that Iona Tafetee was a son of Osooso Tafetee than that the high Maluia Tafetee family would give the name and the land to the son of a “deserted” man, just because he happened to be pitied by them. Samoans do not part with their lands and their titles so easily.
But the decision of this case does not depend entirely upon this reasoning. It is undisputed that the Tafetee family have lived upon this land as matais for at least seventy years under a claim of right. The only testimony of an undisputed possession is the incident of the use of a small corner of the land by a member of Maluia’s family named Tupu and after Tupu’s death by his descendants. It is stated that Tupu was originally sent to serve Tafetee and to counsel with him.
The Court upon being appealed to would not undertake to settle this question of use by Tupu’s family until the land had been surveyed and offered for registration.
Even twenty years of an undisputed possession open, and notorious and under a claim of right, gives a title and this Court is of the opinion that the Tafetee family has had such a possession and consequently has the title of the land Faiileteine with its pule.
Judgment for Tafetee. Costs of $25.00 to be paid by Maluia within 30 days.